September 16, 2015
Matthew D. Cohen
155 North Michigan Avenue, Suite 715
Chicago, Illinois 60601
Dear Mr. Cohen:
This is in response to your February 23, 2015 correspondence requesting clarification from the
Office of Special Education Programs (OSEP) regarding impartial due process hearings under 34
CFR §300.511(d) of the regulations implementing the Individuals with Disabilities Education
Act (IDEA).
First, you ask whether a local educational agency (LEA) can, during a resolution meeting,
“unilaterally” amend an individualized education program (IEP) and make the revised IEP the
subject of the due process hearing. As you know, the purpose of the resolution meeting is to
achieve a prompt and early resolution of a parent’s due process complaint to avoid the need for a
more costly, adversarial, and time-consuming due process hearing and the potential for civil
litigation. 34 CFR §300.510(a)(1) provides that within 15 days of receiving notice of the parent’s
due process complaint, and prior to the initiation of an impartial due process hearing under 34
CFR §300.511, the LEA must convene a meeting with the parent and the relevant members of
the IEP Team who have specific knowledge of the facts identified in the due process complaint.
See Question D-1 of the Questions and Answers on IDEA Part B Dispute Resolution Procedures
issued July 2013 (Q&A). Pursuant to 34 CFR §300.510(a)(2), the resolution meeting is for the
parent of the child to discuss the due process complaint, and the facts that form the basis of the
due process complaint, so that the LEA has the opportunity to resolve the dispute that is the basis
for the due process complaint. Further, 34 CFR §300.324(a)(4) allows a parent and a public
agency to agree not to convene an IEP Team meeting to make changes to the child’s IEP, and
instead, to develop a written document to amend or modify the child’s current IEP. The IDEA
does not place any restrictions on the types of changes that may be made, so long as the parent
and the public agency agree. 71 Fed. Reg. 46540, 46685 (August 14, 2006). OSEP would
encourage discussion of a child’s IEP during a resolution meeting in an effort to provide the LEA
the opportunity to resolve the dispute that is the basis for the due process complaint.
Unlike mediation, the IDEA and the implementing regulations contain no requirement for
discussions in resolution meetings to be kept confidential and not be introduced in a subsequent
due process hearing or civil proceeding. See Question D-17 of the Q&A. Absent an enforceable
agreement by the parties requiring that these discussions remain confidential, either party may
introduce information discussed during the resolution meeting at a due process hearing or civil
proceeding when presenting evidence and confronting or cross-examining witnesses consistent
with 34 CFR §300.512(a)(2). See Question D-18 of the Q&A. As you correctly noted in your
correspondence, pursuant to 34 CFR §300.511(d), the party requesting the due process hearing
may not raise issues at the due process hearing that were not raised in the due process complaint
filed under 34 CFR §300.508(b), unless the other party agrees. However, the IDEA does not
address whether the non-complaining party may raise other issues at the hearing that were not
raised in the due process complaint. Therefore, the decision as to whether such matters can be

Page 2 – Matthew D. Cohen
raised at the hearing should be left to the discretion of the hearing officer in light of the particular
facts and circumstances of the case. 71 Fed. Reg. 46540, 46706 (August 14, 2006). See also
Question C-18 of the Q&A.
Second, you ask whether an LEA may submit, as evidence at a due process hearing, an IEP that
was drafted and put into place subsequent to filing the hearing request as its prospective offer of
a free appropriate public education (FAPE). Under 34 CFR §300.512(a)(2), any party to a
hearing conducted pursuant to 34 CFR §§300.507 through 300.513 or 34 CFR §§300.530
through 300.534, or an appeal conducted pursuant to 34 CFR §300.514, has the right to present
evidence and confront, cross-examine, and compel the attendance of witnesses. According to 34
CFR §300.512(b)(1), at least five business days prior to a hearing conducted pursuant to 34 CFR
§300.511(a), each party must disclose to all other parties all evaluations completed by that date
and recommendations based on the offering party’s evaluations that the party intends to use at
the hearing. Beyond the basic elements of due process hearings and rights of the parties set out in
the IDEA and implementing regulations, States have latitude in determining appropriate
procedural rules for due process hearings as long as they are not inconsistent with the IDEA. The
specific application of those procedures to particular cases generally should be left to the
discretion of hearing officers who have the knowledge and ability to conduct hearings in
accordance with standard legal practice. There is nothing in the IDEA and implementing
regulations that would prohibit a hearing officer from making determinations on procedural
matters not addressed in the IDEA so long as such determinations are made in a manner that is
consistent with a parent’s or a public agency’s right to a timely due process hearing. 71 Fed. Reg.
46540, 46704 (August 14, 2006).
Further, with regards to convening a meeting of the IEP Team while a due process complaint is
pending, the State and its public agencies must ensure that a FAPE is made available to a child
while administrative or judicial proceedings regarding a due process complaint are pending. 34
CFR §§300.101 and 300.17. OSEP has previously stated in its Letter to Watson, dated April
2007:
[T]here is nothing in the regulation at 34 CFR §300.518 that relieves a public agency of
its responsibility under 34 CFR §300.324(b)(1) to convene a meeting of the IEP Team,
periodically, but not less than annually, to review, and if appropriate, revise, an IEP for a
child with a disability, even if the public agency is required to maintain the child's current
educational placement while administrative or judicial proceedings are pending. This
could include, among other matters, review and revision of the child's present levels of
academic achievement and functional performance and modification of the child's annual
goals, if appropriate. If the new IEP that the IEP Team develops for the child for the
current school year is different from the IEP developed for the child when pendency
attached to the child’s current educational placement, the public agency must ensure that
the child still receives the complete program of special education and related services
contained in the IEP developed for the child when pendency attached, unless the parents
and the public agency agree otherwise.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.

Page 3 – Matthew D. Cohen
If you have questions, please do not hesitate to contact Jennifer Wolfsheimer at 202-245-6090 or
by email at Jennifer.Wolfsheimer@ed.gov.
Sincerely,
/s/
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

